COX, Judge
(concurring):
I concur. See United States v. Koistinen, 27 MJ 279 (CMA 1988). I write only to make it clear that, to satisfy confrontation concerns, the hearsay must be reliable. Merely labeling a statement as a “declara-
*386tion against penal interest” is not enough. This is particularly true of confessions of co-adventurers. Cruz v. New York, 481 U.S. 186 (1987). Also, I do not subscribe to Chief Judge Everett’s subjective test of whether a statement is against the maker’s interest. The test is objective. Mil.R.Evid. 804(b)(3), Manual for Courts-Martial, United States, 1984.